Citation Nr: 1638282	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, a March 1985 Board decision denied entitlement to service connection for a low back condition.  An October 2007 rating decision denied the Veteran's request to reopen the claim.  Additional evidence was submitted, and a January 2008 rating decision continued the denial to reopen the claim.  A January 2012 Board decision reopened the claim and remanded it for further development.  

Most recently, in August 2015, the Board again remanded the claim for further development.  This matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a low back condition that is related to his active service.  

By way of background, the Board acknowledges that February 1981 service treatment records show that the Veteran complained of back pain after lifting a heavy object, and a muscle strain was diagnosed.  See STRs at p.6-7.  Several subsequent service treatment records show he continued to complain of low back pain.  See, e.g., STRs at p.7-16 (March 1981 to June 1981).  Then, a September 1981 emergency treatment record shows that the Veteran was in a motor vehicle accident and complained of back pain; contusions were diagnosed.  See STRs at p.99.  Subsequent records showed continued complaints of low back pain.  An October 1981 orthopedic evaluation report shows that an x-ray revealed, among other things, lumbar spine spondylolysis at L4, and sacralization at L5.  See STRs at p.114.  His November 1981 separation examination report notes a "history of chronic low back pain since February 1981 following heavy lifting, symptoms aggravated by motor vehicle accident in September 1981," and a diagnosis of chronic low back pain was recorded.

Private treatment records dated in 2007 and 2008 private treatment records show complaints of back pain.  A November 2007 MRI report from Bethesda Memorial Hospital shows an impression of "grade I anterolisthesis of L4 with respect to the L5 level.  An associated pars defect decompression of the central canal," and foraminal stenosis at the L4-L5 level.  An April 2009 record from the Peace of Mind Lab and Pain Clinic reflects Ms. M.N., whose credentials are not shown, noted that a November 2008 MRI report, which is not of record, showed a diagnosis of L4-L5 focal degenerative changes secondary to bilateral spondylolysis with severe foraminal stenosis.  A March 2010 private treatment record from Dr. S.N. again shows that fusion surgery was recommended.  

The Veteran was afforded a VA examination in December 2012.  The VA examiner noted that a review of the Veteran's history showed that he was found to have degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine, and that he underwent a posterior lumbar fusion surgery at L5-S1 and a laminectomy.  The examiner opined that the Veteran's low back condition is less likely than not related to his active service, reasoning that "medical literature does not support that back muscle contusion causes DJD and/or DDD of the spine."  The examiner also opined that the sacralization shown on the November 2012 MRI (and in October 1981), was an incidental finding not known to cause symptoms or pathology. 

In August 2015, the Board remanded the claim for an addendum VA medical opinion, including to better address whether any current low back condition was related to the two specific incidents in service - the February 1981 lifting injury, and the September 1981 motor vehicle accident.

An October 2015 VA supplemental medical opinion by the same VA examiner reflects she further reasoned that the muscle strain that occurred in the February 1981 incident, and the contusions from the September 1981 motor vehicle accident, could not cause or result in DDD or DJD of the lumbar spine, which she noted was shown in 2012.  

While the Board acknowledges that the VA examiner addressed whether there was a relationship between the Veteran's DDD and DJD of the spine and his muscle strain and contusions in service, as well as the Veteran's sacralization at L5 shown in service, the examiner did not address whether there was any relationship between the present DDD/DJD, and the spondylolysis at L4 diagnosed on x-ray in October 1981.  As shown above, the November 2007 MRI report from Bethesda Memorial Hospital shows an impression of anterolisthesis of L4-L5 with "an associated pars defect decompression of the central canal."  The April 2009 pain clinic letter notes the November 2008 MRI showed degenerative changes at L4-L5 "secondary to bilateral spondylolysis."  These records tend to indicate there could be a relationship between the Veteran's current low back condition and the spondylolysis at L4 shown in October 1981.  

The Board notes that Dorland's Medical Dictionary (30th Ed.) defines "spondylolysis" as "dissolution of a vertebra; a condition marked by platyspondylia, aplasia of the vertebral arch, and separation of the pars interarticularis."  It is not entirely clear, however, whether the Veteran's spondylolysis shown in service constituted a congenital or developmental defect or disease.  

In that regard, the Board is cognizant that generally, service connection may be awarded for congenital or developmental "defects" that are subject to, or aggravated by, a superimposed disease or injury in service that results in additional disability.  Also, service connection may be awarded for congenital "diseases" that are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990); Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996); 38 C.F.R. § 3.303(c) (2015).

Therefore, the Board finds that this matter should be remanded for a new VA medical opinion to address whether the Veteran's DDD/DJD of the lumbosacral spine is related to the spondylolysis at L4 shown in service (on an x-ray in October 1981); and, to address whether the spondylolysis constitutes a congenital or developmental defect or disease, and if a defect, whether it was subject to or aggravated by superimposed disease or injury in service that caused additional disability; or if a disease, whether it was aggravated by service.  

In addition, the Board notes that the November 2008 MRI report cited in the April 2009 pain clinic letter is not associated with the claims file.  Therefore, on remand, the missing November 2008 MRI report should be associated with the claims file.

Also, as shown above, the December 2012 VA examination report cites to records showing diagnosed DDD and DJD of the lumbosacral spine in 2012, as well as records relating to lumbar spine fusion surgery that was apparently performed sometime between March 2010 and December 2012.  This tends to indicate that there are missing VA treatment records.  In fact, the Board notes that none of the Veteran's VA treatment records have been associated with the claims file since the filing of his reopened claim.  Therefore, on remand, all of the Veteran's VA treatment records dated since March 2010 should be associated with the claims file, including the November 2012 MRI cited in the December 2012 VA examination report.

As a final matter, the Veteran wrote in March 2016 that he had been awarded disability by the Social Security Administration (SSA) in January 2015, and the correspondence tends to indicate it relates to his low back.  In that regard, the Board notes that certain SSA records were obtained previously in 2007, which show that disability relating to, primarily, his back condition was denied.  Therefore, on remand, a request should be made for a complete copy of all of the Veteran's SSA records.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since March 2010, including but not limited to the November 2012 MRI cited in the December 2012 VA examination report.

2.  Associate with the claims file the November 2008 lumbar spine MRI report referenced by the April 2009 pain clinic letter.

3.  Obtain copies of a complete set of all of the Veteran's records from the SSA.

4.  After all of the above development has been completed, obtain a new VA medical opinion to clarify, following a review of the claims file, as follows:

a) Whether the lumbosacral spine spondylolysis at L4 constitutes a congenital defect, or a congenital disease (or neither).  

Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.
See VBMS, document labeled STR-Medical, receipt date 8/26/2015, page 114. 

b) If the spondylolysis in service constitutes a congenital defect, explain whether it is "at least as likely as not" that there was a superimposed injury or disease during service that resulted in additional disability of the low back (such as by the February 1981 lifting incident or the September 1981 motor vehicle accident).  See VBMS, document labeled STR-Medical, receipt date 8/26/2015, pages 6-16, 99.

c) If the spondylolysis in service constitutes a congenital disease, explain whether it is "at least as likely as not" that it was aggravated by his service (such as by the February 1981 lifting incident or the September 1981 motor vehicle accident).  See VBMS, document labeled STR-Medical, receipt date 8/26/2015, pages 6-16, 99.

d) If the spondylolysis in service did not constitute a type of congenital defect or disease, then address whether it is "at least as likely as not" that the Veteran's DDD/DJD of the lumbosacral spine is related to the spondylolysis at L4 shown on x-ray in October 1981 in service.  See VBMS, document labeled STR-Medical, receipt date 8/26/2015, page 114.

e) Also, address all of the above questions with regard to any other current low back condition shown in any of the treatment records obtained since the time of this remand.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

